  Case 3:20-cv-00730-N-BN Document 6 Filed 05/27/20        Page 1 of 2 PageID 30



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

CHARLENE MAY WATSON                      §
(Dallas Cnty. Jail Bookin No. 20013145), §
                                         §
             Petitioner,                 §
                                         §
V.                                       §          No. 3:20-cv-730-N
                                         §
DALLAS COUNTY SHERIFF                    §
DEPARTMENT,                              §
                                         §
             Respondent.                 §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
      RECOMMENDATION OF THE UNITED STATES MAGISTRATE
      JUDGE AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      To the extent that a certificate of appealability is required,1 considering the

record in this case and pursuant to Federal Rule of Appellate Procedure 22(b), Rule




      1  See Stringer v. Williams, 161 F.3d 259, 262 (5th Cir. 1998) (“[In Ojo, w]e
concluded that a COA was not required in the § 2241 proceeding at issue there,
because § 2253 clearly does not encompass challenges to federal detention under §
2241. Just as clearly, however, § 2253 does encompass challenges to state detention
under § 2241, since “the detention complained of arises out of process issued by a
State court.” We hold that, assuming Stringer is a pretrial detainee, he must obtain
a COA.”).
                                         1
  Case 3:20-cv-00730-N-BN Document 6 Filed 05/27/20          Page 2 of 2 PageID 31



11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the Court DENIES a certificate of appealability. The Court adopts and incorporates

by reference the Magistrate Judge’s Findings, Conclusions, and Recommendation

filed in this case in support of its finding that Petitioner has failed to show that

reasonable jurists would find “it debatable whether the petition states a valid claim

of the denial of a constitutional right” or “debatable whether [this Court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).2

      In the event that Petitioner will file a notice of appeal, she must either pay the

appellate filing fee ($505.00) or move for leave to proceed in forma pauperis on appeal.

      SO ORDERED this 27th day of May 2020.




                                        ____________________________________
                                        DAVID C. GODBEY
                                        UNITED STATES DISTRICT JUDGE


      2    Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 2009, reads as follows:

               (a) Certificate of Appealability. The district court must issue or deny a
certificate of appealability when it enters a final order adverse to the applicant.
Before entering the final order, the court may direct the parties to submit arguments
on whether a certificate should issue. If the court issues a certificate, the court must
state the specific issue or issues that satisfy the showing required by 28 U.S.C. §
2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
may seek a certificate from the court of appeals under Federal Rule of Appellate
Procedure 22. A motion to reconsider a denial does not extend the time to appeal.

               (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the
time to appeal an order entered under these rules. A timely notice of appeal must be
filed even if the district court issues a certificate of appealability.

                                           2
